DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 9, 2021 has been entered.
 
Response to Arguments
3.	In view of Applicant's arguments, see page 16, filed April 9, 2021, the Claim Objection to Claim 1 is withdrawn. 

4.	Applicant’s arguments, see page 17, filed April 9, 2021, with respect to the 35 USC 112(a) rejection of Claims 1-2 and 18-30, have been considered but they are not persuasive.  
Applicant argues that the Specification has sufficient disclosure with regard to the actions taken, i.e., 1) to pull individual pieces of laundry out of a pile using a first imaging apparatus, and 2) to detect the position of a corner (46) determining a most favorable point to grip” the one piece of laundry.  
In other words, while it is understood that this “most favorable point” determination is made using the first imaging apparatus, how does the first imaging apparatus determine what part of the laundry piece is the “most favorable point to grip”?   While an imaging apparatus can see and record the laundry piece, what factors are used to determine the “most favorable point?  Please see the actual rejection for why the Specification fails to support how to determine the “most favorable point to grip”.
In Applicant’s September 2, 2020 Response, Applicant essentially argued the determination of the “most favorable point to grip” the laundry piece is adequately described in two of Applicant’s co-owned references.  The Examiner maintains that this argument is also not persuasive for the reasons described in the December 10, 2020 Final Office Action. 
For at least these reasons, the 35 USC 112(a) rejection of Claims 1-2 and 18-30 is maintained.   

page 17, April 9, 2021, with respect to the 35 USC 112(b) rejection of Claims 1-2 and 18-30 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claims 1-2 and 18-30 has been withdrawn. 6.	Applicant’s arguments, see pages 18-19, filed April 9, 2021, with respect to the 35 USC 103 rejection of independent Claims 1 and 41 have been fully considered and  are persuasive.  The 35 USC 103 rejection of independent Claim 1, and its dependent Claims 2 and 18-30, and of independent Claim 41, and its dependent Claim 42 has been withdrawn.

7. 	While Applicant amended independent Claim 31 “for better antecedent basis and to provide clarity regarding the imaging apparatus” (See Applicant’s April 9, 2021 Response, page 16), Applicant did not amend independent Claim 31 or provide arguments to differentiate this invention over the rejection of record of Claim 31.  As such, Claim 31 and its dependent claims remain rejected under 35 USC 103. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

9.	Claims 1-2 and 18-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites inter alia,  “A method for feeding pieces of laundry to a laundry subsequent mangle or a laundry folding machine, in which at least one single piece of laundry (20) is removed from a pile of laundry and the piece of laundry (20), aligned at least with part of an edge (48) of the at least one piece of laundry, is raised or deposited onto a feed conveyor (21) for conveying laundry to the laundry mangle or the laundry folding machine, the method comprising 
determining the most favorable point to grip the at least one piece of laundry using at least one imaging apparatus;
gripping the at least one piece of laundry (20) at the most favorable point and pulling the at least one piece of laundry (20) out of the pile of laundry using data determined by the at least one imaging apparatus…”.
The underlined limitations lack adequate description in the disclosure.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  
There is no written disclosure that explains as to how the imaging apparatus makes the determination of the most favorable point to grip the laundry.  In addition, there is no disclosure as to what “data” determined by the imaging apparatus is used to make the determination of “most favorable”.   The disclosure fails to identify the characteristics of the laundry item, or any other conditions or steps, that are used to determine the “most favorable point” on the laundry item.  For example, is it a spatial point on the laundry item, such as a corner or edge? Is this most favorable point related to the size or shape of the laundry item? In addition, the disclosure fails to teach how an “imaging” apparatus makes this determination; does the imaging apparatus have its own controller associated with it or does it send a signal to a controller that also directs the movement of other components used in the claimed method, such as the feed conveyor or gripper.  Essentially, this limitation is a “black box” with regard to how the image apparatus determines the most favorable point on the .

	
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	 Claims 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sielermann et al., US 2016/0145055, in view of Herzog et al., US 8,732,995.
With regard to Claim 31, Sielermann discloses a device for isolating pieces of laundry (Figs. 1-3, [0003]-[0004], [0030]-[0066]), comprising:
a conveyor (11) for conveying pile of laundry of multiple pieces of laundry;
an isolating apparatus (15) having a gripper (17);
at least one clamp (33/34, 35/36) following the isolating apparatus for gripping an edge strip (13); 
and a first imaging apparatus (14, 22, 23). 
As characterized by Applicant, Sielermann fails to teach placement of the piece of laundry on a “feed conveyor” with the laundry piece having an aligned laundry-treatment arrangement” and “it will be assumed that the laundry-treatment arrangement (not shown) is an input machine for feeding preferably spread-out items of laundry to a mangle” ([0030]) and Herzog shows that this type of input machine for a mangle or folding machine can be a feed conveyor.  The ordinarily skilled artisan would recognize that, once a piece of a laundry is spread out (as is achieved by Sielermann), a feed conveyor would be effective to feed the spread-out laundry item to a mangle or folding machine and would be able to add the feed conveyor to Sielermann’s device using known methods and the modification would yield nothing more than predictable results. 
With regard Claim 31, Sielermann discloses a gripper (15, 17) for the gripping of the at least one piece of laundry (10) from the pile of laundry (located 
With regard to Claim 32, Sielermann discloses feeding the laundry piece to a re-isolating apparatus (39, 40), and detecting and gripping a rearmost point (23) of the laundry piece (Fig. 3).
With regard to Claim 34, Sielermann discloses stretching the laundry piece at opposite corners (20/26, 34, 35) for realizing a corner (23, 28) that hangs down freely (Figs. 1-3), detecting the corner (28) and gripping the corner with a lamp (26), and detecting an edge (13) that proceeds from the corner (28) for alignments with a feed conveyor (Figs. 1-3). 
Allowable Subject Matter
12.	Claims 1-2, 18-30, and 41-42 allowed.
13.	The following is a statement of reasons for the indication of allowable subject matter:   The prior art fails to teach methods and devices for feeding pieces of laundry to a laundry mangle or folding machine wherein two clamping jaws of a double clamp grip a lateral region of an edge of the laundry piece so that the laundry piece hangs down from the two clamps with a front edge strip that is pulled onto a feed conveyor by the two clamping jaws and aligned on the feed conveyor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm EST.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652